DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 are pending and are currently under consideration for patentability under 37 CFR 1.104. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a fixing part that fixes the image sensor to a first wall surface of the first tubular body” (in claim 1 | figure 4 does not show fixing part 16 fixing the image sensor to the first wall surface) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Scherr (US 2014/0303439), in view of Henley (US 2014/0288369).
Regarding claim 1, Scherr discloses an endoscope (1, figure 2) comprising an insertion part (2, figure 2) inserted into a body, wherein the insertion part includes an outer tube (jacket 33, figure 1) that forms an outer peripheral wall of the insertion part (see figure 1), an optical member (entry window 7, figure 1) disposed at a distal end  (at the distal tip…entry window 7 [0036]) of the insertion part, an image sensor (13, figure 1) that picks up an observation image obtained through the optical member (reproduces the light entering…[0036]), a first signal line (flexible signal line 14 and/or signal lines 15, figures 1-2) that has a distal end connected to the image sensor and transmits a signal output from the image sensor (guide signals proximally [0038]), a signal line connector (line carrier 17 that is guided through a hermetic feed through 18, figure 2 | [0044]) connected to a proximal end of the first signal line (see figure 2), a second signal line (line carrier 17 proximal of 18, figure 2) that has a distal end connected to the signal line connector and transmits a signal relayed from the first signal line via the signal line connector (further progression of the line carrier 17 [0044]; not shown in figure 2 for clarity), a partition wall part (18, figure 2) that holds the signal line connector, wherein the signal line connector is disposed to pass through the partition wall part (see figure 2), and an airtight casing (see 5 and 35, figure 1) that is disposed inside the outer tube, has a distal end (see distal end of 5, figure 2), a proximal end (see proximal end of and a2Customer No.: 31561 Docket No.: 73098-US-822-PCT(CA)Application No.: 15/706,768fixing part (see 49, figure 1) that fixes the image sensor to a first wall surface (see 5, figure 1) of the first tubular body. Scherr is silent regarding a second tubular body having a second holding part that holds the partition wall part, wherein the second tubular body has a second wall surface that faces the first wall surface, and is slidable with respect to the first tubular body so as to be movable backward and forward along the longitudinal axis during the assembly of the airtight casing, and a distal end of the second tubular body is fixed to a proximal end of the first tubular body after the assembly of the airtight casing.  
Henley teaches an endoscopic system (100, figure 1) with a distal portion (134, figure 1). The distal portion has an outer lumen (133, figure 3) with an outer window (151, figure 3). A distal and proximal lens holders (144 and 148, figure 3) holds lens elements (145-147, figure 3). The proximal lens holder can hold the proximal lens element (146, figure 3), the image sensor (140, figure 3), and support hardware (142, figure 3) and is fixed to the inner lumen (131, figure 3; [0029]). An electrical communication harness (160, figure 3) is electrically connected to or in communication 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the airtight casing, specifically at the partition wall part, of Scherr with the inner lumen (131, figure 3) as taught by Henley. Doing so would fix the second signal line ([0035]; Henley) within the second tubular body. The modified endoscope would have a second tubular body (131, figure 3; Henley) having a second holding part (see the distal end of 131, figure 3; Henley) that holds the partition wall part (18, figure 2 of Scherr | 142, figure 3; Henley), wherein the second tubular body has a second wall surface that faces the first wall surface (see the outer surface of the distal end of 131, figure 3 of Henley would face the first wall surface/inner surface of 5, figure 2 of Scherr), and is slidable with respect to the first tubular body so as to be movable backward and forward along the longitudinal axis during the assembly of the airtight casing, and a distal end of the second tubular body is fixed to a proximal end of the first tubular body after the assembly of the airtight casing (Product-by-Process claim, see MPEP 2113 | see inner lumen 131, figure 3 of Henley would be connected to 5, figure 1 of Scherr).  
Regarding claim 2, Scherr and Henley further disclose the first wall surface is an inner wall surface of the first tubular body (the inner surface of 5, figures 1-2 of Scherr), wherein the second wall surface is an outer wall surface of the second tubular body (outer surface of 131, figure 3; Henley), and wherein the second tubular body is disposed inside the first tubular body (see 131 is inside of 144, figure 3 of Henley | the modified endoscope would have 131 inside of 5, figures 1-2 of Scherr).  
Regarding claim 3, Scherr and Henley further disclose the partition wall part has a fitted part (the part of 18 that connects to 5, figure 2 of Scherr) on a distal end side thereof (the distal end of 18 connects to 5, figure 2; Scherr), and wherein the second holding part has a fitting part (the modified second holding part/inner lumen 131, figure 3 of Henley would connect to 18, figure 2 of Scherr) that is airtightly and detachably fitted to the fitted part during the assembly of the airtight casing and is fixed to the fitted part after the assembly of the airtight casing (Product-by-Process claim, see MPEP 2113 | hermetic feed through 18 [0044]; Scherr).  
Regarding claim 4, Scherr further discloses 3Customer No.: 31561Docket No.: 73098-US-822-PCT(CA)Application No.: 15/706,768the first tubular body has a distal-end-side tubular body (5, figure 1; Scherr), and a proximal-end-side tubular body (35, figure 1) connected to a proximal end of the distal-end-side tubular body (see 5 and 35, figures 1-2; Scherr | the examiner interpreted a “proximal end” to be a portion/part), and wherein the distal-end-side tubular body has a fixing part (objective lens holder 43…mounted rotatably with respect to the housing 5…which also supports the image sensor unit 11 [0040], figure 1) that fixes the image sensor to the inside thereof (supports the image sensor unit 11 [0040]).  
Regarding claim 5, Scherr and Henley further disclose the second wall surface comes into close contact with the first wall surface without a gap (see 131 is inside of 144, figure 3 of Henley | the modified endoscope would have 131, figure 3 of Henley inside of 5, figures 1-2 of Scherr).  
Regarding claim 6, Scherr further discloses the insertion part has an optical fiber wire (fiber tube 31 guides optical fibers [0035]; Scherr) disposed between an inner wall surface of the outer tube and an outer wall surface of the airtight casing (see .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        March 25, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795